number release date id office uilc cca-831816-11 -------------- from -------------------- sent wednesday august pm to --------------------- cc subject sec_6343 question confirming our discussion earlier today based on the statute and the regulations and in the absence of indications to the contrary eg case law irm procedures or like it appears that an amount of money equal to the amount of money levied upon refers to the full amount the service collected and would not exclude the portion refunded to the taxpayer as an overpayment if you would like to discuss this further please let me know
